Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-7-2007

Pierre v. Atty Gen USA
Precedential or Non-Precedential: Precedential

Docket No. 06-2496




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Pierre v. Atty Gen USA" (2007). 2007 Decisions. Paper 11.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/11


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                         No. 06-2496


                                        PAUL PIERRE,

                                                   Petitioner

                                              v.


                  ATTORNEY GENERAL OF THE UNITED STATES


                         On a Petition for Review of a Decision
                           of the Board of Immigration Appeals
                                      (A93-021-438)
                    Transferred pursuant to the REAL ID Act from the
                                   District of New Jersey
                                 (Docket No. 05-cv-04100)



                     Present: SCIRICA, Chief Judge,
         SLOVITER, McKEE, RENDELL, BARRY, AMBRO, FUENTES,
 SMITH, FISHER, CHAGARES, JORDAN, HARDIMAN and GARTH, Circuit Judges

                                         ORDER

       A majority of the active judges having voted for rehearing en banc in the above

appeal, it is ordered that the Clerk of this Court list the above case for rehearing en banc

on Wednesday, February 27, 2008. See Fed. R. App. P. 35(a). The Clerk is directed to

enter an expedited briefing schedule.
                                       BY THE COURT,

                                       /s/ Anthony J. Scirica
                                       Chief Judge

Dated: December 7, 2007
tyw/cc: Rebecca A. Sharpless, Esq.
        David E. Dauenheimer, Esq.
        Richard M. Evans, Esq.
        Susan K. Houser, Esq.
        Jalal Shehadeh (Law Student)
        Oscar Flores (Law Student)